EXHIBIT 10.12



FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

THIS FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of September 30, 2020, is entered into
among ARCH RECEIVABLE COMPANY, LLC (the “Seller”), ARCH COAL SALES COMPANY, INC.
(the “Servicer”), the various financial institutions party to the Agreement
(as defined below) as Conduit Purchasers (the “Conduit Purchasers”), as Related
Committed Purchasers (the “Related Committed Purchasers”), as LC Participants
(the “LC Participants”), and as Purchaser Agents (the “Purchaser Agents”), and
PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrator (the “Administrator”)
and as LC Bank (the “LC Bank”; together with the Conduit Purchasers, the Related
Committed Purchasers and the LC Participants, the “Purchasers”).

RECITALS

1.The parties hereto are parties to the Third Amended and Restated Receivables
Purchase Agreement, dated as of October 5, 2016 (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Agreement”).
2.Concurrently herewith, the Seller, the Servicer, ACI, the Administrator, PNC
Capital Markets LLC and PNC are entering into that certain Twelfth Amended and
Restated Purchaser Group Fee Letter (the “PNC Fee Letter”), dated as of the date
hereof.
3.Concurrently herewith, the Seller, the Servicer, ACI and Regions are entering
into that certain Fifth Amended and Restated Purchaser Group Fee Letter (the
“Regions Fee Letter”; together with the PNC Fee Letter, collectively, the “Fee
Letters”), dated as of the date hereof.
4.The parties hereto desire to amend the Agreement as hereinafter set forth.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

SECTION 1.Certain Defined Terms.  Capitalized terms that are used but not
defined herein shall have the meanings set forth in the Agreement.
SECTION 2.Amendment to the Agreement.  The Agreement is hereby amended to
incorporate the changes shown on the marked pages of the Agreement attached
hereto as Exhibit A.
SECTION 3.Representations and Warranties.  Each of the Seller and the Servicer
hereby represents and warrants to the Administrator, the Purchaser Agents and
the Purchasers as follows:
(a)Representations and Warranties.  The representations and warranties made by
such Person in the Agreement and each of the other Transaction Documents are
true and correct

738194802 15494375

--------------------------------------------------------------------------------

as of the date hereof (unless stated to relate solely to an earlier date, in
which case such representations or warranties were true and correct as of such
earlier date).
(b)Enforceability.  The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
Agreement, as amended hereby, are within each of its organizational powers and
have been duly authorized by all necessary action on its part.  This Amendment
and the Agreement, as amended hereby, are such Person’s valid and legally
binding obligations, enforceable in accordance with their respective terms.
(c)No Default. Both before and immediately after giving effect to this Amendment
and the transactions contemplated hereby, no Termination Event or Unmatured
Termination Event exists or shall exist.
SECTION 4.Effect of Amendment; Ratification.  All provisions of the Agreement,
as expressly amended and modified by this Amendment, shall remain in full force
and effect.  After this Amendment becomes effective, all references in the
Agreement (or in any other Transaction Document) to “the Receivables Purchase
Agreement”, “this Agreement”, “hereof”, “herein” or words of similar effect, in
each case referring to the Agreement shall be deemed to be references to the
Agreement as amended by this Amendment. This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as specifically set forth herein.  The Agreement, as
amended by this Amendment, is hereby ratified and confirmed in all respects.
SECTION 5.Effectiveness.  This Amendment shall become effective as of the date
hereof, upon (I) receipt by the Administrator of duly executed counterparts of
each of (a) this Amendment, (b) the PNC Fee Letter and (c) the Regions Fee
Letter and (II) payment by Seller of all fees payable on the date hereof under
(and in accordance with) the Fee Letters.
SECTION 6.Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.
SECTION 7.Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (including for such
purposes Sections 5-1401 and 5-1402 of the General Obligations Law of the State
of New York).
SECTION 8.Section Headings.  The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.
SECTION 9.Successors and Assigns.  This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

738194802 15494375

2





--------------------------------------------------------------------------------

SECTION 10.Ratification.  After giving effect to this Amendment and the
transactions contemplated by this Amendment, all of the provisions of the
Performance Guaranty shall remain in full force and effect and the Performance
Guarantor hereby ratifies and affirms the Performance Guaranty and acknowledges
that the Performance Guaranty has continued and shall continue in full force and
effect in accordance with its terms.
SECTION 11.Transaction Document.  For the avoidance of doubt, each party hereto
agrees that this Amendment constitutes a Transaction Document.
SECTION 12.Severability.  Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of one or
more provisions of this Amendment in one jurisdiction shall not have the effect
of rendering such provision or provisions unenforceable in any other
jurisdiction.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





738194802 15494375

3





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.



ARCH RECEIVABLE COMPANY, LLC,
as Seller





By:/s/ John T. Drexler
Name:John T. Drexler

Title:President





ARCH COAL SALES COMPANY, INC.,
as Servicer





By:/s/ John T. Drexler
Name:John T. Drexler

Title:Vice President and Treasurer







ARCH RESOURCES, INC.,
as Performance Guarantor





By:/s/ John T. Drexler
Name:John T. Drexler

Title: Senior Vice President and Chief Operating Officer





738194802 15494375

S-1

Fourth Amendment to Third A&R RPA

(Arch Coal)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Administrator





By: /s/ Michael Brown
Name:Michael Brown

Title:Senior Vice President









PNC BANK, NATIONAL ASSOCIATION,

as a Purchaser Agent





By: /s/ Michael Brown
Name:Michael Brown

Title:Senior Vice President









PNC BANK, NATIONAL ASSOCIATION,

as the LC Bank and as an LC Participant





By: /s/ Michael Brown
Name:Michael Brown

Title:Senior Vice President






PNC BANK, NATIONAL ASSOCIATION,

as a Related Committed Purchaser





By: /s/ Michael Brown
Name:Michael Brown

Title:Senior Vice President





738194802 15494375

S-2

Fourth Amendment to Third A&R RPA

(Arch Coal)



--------------------------------------------------------------------------------


REGIONS BANK,
as a Purchaser Agent


By: /s/ Mark A. Kassis
Name: Mark A. Kassis
Title: Managing Director



REGIONS BANK,
as a Related Committed Purchaser


By: /s/ Mark A. Kassis
Name: Mark A. Kassis
Title: Managing Director




REGIONS BANK,
as an LC Participant


By: /s/ Mark A. Kassis
Name: Mark A. Kassis
Title: Managing Director





738194802 15494375

S-3

Fourth Amendment to Third A&R RPA

(Arch Coal)



--------------------------------------------------------------------------------

[EXHIBIT A]

738194802 15494375

--------------------------------------------------------------------------------